                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

SHEARMAN WISHAM (#150057)
                                                             CIVIL ACTION
VERSUS
                                                             NO. 18-172-JWD-RLB
DARREL VANNOY, ET AL.
                                            OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated October 15, 2019, to which no objection was

filed;

         IT IS ORDERED that the petitioner’s application for habeas corpus relief is denied,

and this proceeding is dismissed with prejudice.

         IT IS FURTHER ORDERED that in the event the petitioner pursues an appeal in

this case, a certificate of appealability shall be denied.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on October 30, 2019.

                                                   S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
